 

Case 1:20-cr-00123-DAD-BAM Document 18 Filed 08/18/20 Pf ds = 5 ey
im:

 

United States District Court AUG 1 8 2029
EASTERN DISTRICT OF CALIFORNIA
SLERK U. S. Dis STRICT COURT

EASTERN
ay STAI VOU ESUFORNIA
BE ony CUERK ee

United States of America

Vs. Case No. 1:20-CR-123-DAD-BAM

See nee Sameer” Nase” See |

Maria Munoz

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

L Maria Munoz , have discussed with | Jessica McConville , Pretrial Services
Officer, modifications-of my release conditions as follows:

 

 

You must participate in a program of medical or psychiatric treatment, including treatment for drug or alcohol dependency,
as approved by the pretrial services officer. You must pay all or part of the costs of the counseling services based upon
your ability to pay, as determined by the pretrial services officer; and

AJl other conditions not in conflict with this order shall remain if full force and effect.

I consent to this modification of my’ réleasé conditions and agree to abide by this modification.

\ - Nf cos,

  

 

 

/s/ Maria Munoz 8/17/20 ANI Cree’ 8/17/20
Signature of Defendant Date retrial Services Officer Date

I have reviewed the conditions and concur that this modification.is appropriate.

raue~ iedebh ts — 08/18/2020

Signature of Assistant United States Attorney Date

 

I have reviewed the conditions with my client and concur that this modification is appropriate.

/ i ee “ : 4 i} / 7 / tt

Signature of Defense Counsel “Le Date

ORDER OF THE COURT
Py The above modification of conditions of release is-ordered, to be effective on K [ lz / 20
The above modification of conditigns of release is nof ordered. pel

Ss. Piz

Signature of Judicial Officer NN) Date
cc: U.S. Attorney’s Office, Defense Counsel, Pretrial Services

 
